Title: From James Madison to William Harris Crawford, July 1816
From: Madison, James
To: Crawford, William Harris



July 1816

The high standing of Genl. Gaines strengthens his title to all the testimony he calls for, as far as it be attainable.  Measures may be taken by the War Dept. for the attendance of the Witnesses named, subject to the conditions of practicability in point of time & distance, and to the demands of the public service in the judgment of military commanders.  The probable duration of the Court Marshall at Nashville, compared with that at N. York, & the distance of N. O. compared with the latter, will of course enter into consideration.

J. M.

